           Case 4:04-cr-00078-SWW Document 130 Filed 09/14/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                4:04-CR-00078-01-SWW

MICHAEL KUNTZ

                                        ORDER

          On May 27, 2020, the Court of Appeals for the Eighth Circuit held that

Arkansas residential burglary convictions are predicate offenses under the Armed

Career Criminal Act.1 The Eighth Circuit reversed the Court’s order granting

Defendant’s § 2225 petition and remanded the case for proceedings consistent with

its opinion.

          Based on the Eighth Circuit’s ruling, the October 17, 2017 Order (Doc. No.

56) is VACATED, and the original judgment (Doc. No. 32) is reinstated.

Accordingly, Defendant is committed to the custody of the Bureau of Prisons to

finish the uncompleted term of his original 180-month sentence. After

imprisonment, he will be on a term of supervised release for three years, minus any

supervised release he already served in this case.




1
    Doc. No. 127.

                                            1
        Case 4:04-cr-00078-SWW Document 130 Filed 09/14/20 Page 2 of 2




       Defendant must report to the designated Bureau of Prisons facility or to

the United States Marshal’s Office in Little Rock by 2:00 p.m., Monday,

October 12, 2020.

       The Clerk of the Court is directed to send a copy of this order to the U.S.

Marshal for the Eastern District of Arkansas. Based on the provisions of Rule 4 of

the Federal Rules of Criminal Procedure, the U.S. Marshal for the Eastern District

of Arkansas is directed to serve the order on Defendant. Additionally, the United

States Marshal must take appropriate steps to complete Defendant’s designation to

a Bureau of Prisons facility where he will be given the option of self surrendering

to that facility.

       The Clerk of the Court is also directed to provide a copy of this order to

Defendant’s lawyer and the United States Probation Office for the Eastern District

of Arkansas.

       IT IS SO ORDERED this 14th day of September, 2020.

                                        /s/Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE




                                          2
